Citation Nr: 1424965	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a separate disability rating for neurological disability of the left lower extremity secondary to service-connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee operation with degenerative changes.  

3.  Entitlement to an initial rating in excess of 10 percent for recurrent subluxation of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel  


INTRODUCTION

The Veteran served on active duty for training from March 1964 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

This case has been subject to several Board remands and decisions.  In prior decisions, the increased rating claims for back, leg, and knee disorders have been addressed.  The Veteran appealed those decisions to the U.S. Court of Appeals for Veterans Claims (Court).  Most recently, the Veteran appealed December 2011 and August 2012 decisions to the Court.  The December 2011 Board decision addressed the increased rating claims for left knee disorders, and the August 2012 decision addressed increased rating claims for back and right leg neurological disorders.  

Pursuant to a September 2013 Memorandum Decision, the Court vacated and remanded to the Board the issues regarding increased ratings for left knee disorders, which were addressed by the Board in December 2011.  Pursuant to an August 2013 Joint Motion filed by the parties to this matter - in response to the August 2012 Board decision - the Court remanded to the Board a claim regarding a left leg neurological disorder and a TDIU.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has been added to the record since the most recent Supplemental Statements of the Case (SSOCs) dated in June 2009 (knee issues) and June 2012 (back issues).  The evidence has been considered pursuant to the Veteran's June 2012 waiver of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2013).   

It is noted that the issue of entitlement to special monthly compensation due to loss of use of the right lower extremity has been raised but has not been adjudicated by the agency of original jurisdiction (AOJ).  See statement of the Veteran in January 2007.  Accordingly, the matter is referred to the AOJ for the appropriate action.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction for additional development.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the August 2013 Joint Motion and Court Order, the Board must consider whether left leg neurological disability should be rated along with the Veteran's lumbar spine disorder just as the right leg neurological disability has been rated.  Moreover, the Board must assess whether a TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Pursuant to the September 2013 Court's Memorandum Decision, the Board must reassess whether a higher disability rating is warranted for the left knee disabilities.  

To accurately assess the issues before the Board, new medical inquiry is warranted.  The Veteran's most recent VA compensation examination of his knees occurred over five years ago in April 2009 while the most recent examination of his back and legs occurred over two and a half years ago in September 2011.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, any outstanding VA treatment records should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, the Veteran reported in May 2007 that his private doctor prescribed Darvocet for pain and sent him to an orthopedic surgeon, Dr. Pierron.  The Veteran has also indicated that he was referred to a pain center.  While a statement from Dr. Pierron is of record, he indicated in a November 2007 statement that he had seen the Veteran in the past for his left knee.  Accordingly, the Veteran should be asked to provide or authorize the release of any outstanding non-VA records.

Lastly, the Veteran should be provided notification regarding TDIU.  38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Regarding TDIU, provide the Veteran with notification pursuant to the Veterans Claims Assistance Act of 2000.  Also, request that he complete and return a TDIU claim form so information concerning his work experience, training and education can be obtained.

2.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records, including the November 19, 2010 EMG test results.  

3.  Request that the Veteran provide or authorize the release of any relevant records from the private doctor who prescribed pain medication and referred him to Dr. Pierron, Dr. Pierron, the pain center, and any other medical providers who have treated him for the disabilities at issue.

4.  If, after making reasonable efforts to obtain any outstanding non-Federal records VBA is unable to secure same or if after continued efforts to obtain Federal records VBA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  After associating all outstanding records with the claims folder, the AOJ should schedule the Veteran for a VA examination in connection with TDIU and to determine the nature, extent, frequency and severity of impairment in the left knee, and of any neurologic impairment in the left leg related to the Veteran's back disability.  The claims file should be made available to and reviewed by the examiner.

The examiner should identify all orthopedic pathology found in the left knee and all neurological pathology found in the left leg.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and should indicate whether there is any functional impairment due to pain, weakened movement, excess fatigability, and incoordination.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left knee.     

In interviewing and evaluating the Veteran, the examiner should determine the degree of limitation of motion the Veteran experiences during the flare-ups, and the extent of any additional functional loss he experiences during the flare-ups.  If the examiner finds that such cannot be accomplished without resorting to speculation, the examiner should so state and explain why.
The examiner should also address whether the Veteran has an objective neurologic abnormality affecting the left leg that is associated with his service-connected spine disorder.  In providing this opinion, the examiner's attention is directed to the neurologic findings with respect to the left leg on VA examinations in September 2011 and April 2009 as well as the VA medical opinion of October 2010. 

The examiner should also comment on the functional impairment resulting solely from the service-connected degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, the left knee post-operative degenerative changes, recurrent subluxation of the left knee, and degenerative changes of the right knee.
  
6.  After the requested development has been completed, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include whether a TDIU is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a SSOC and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



